Citation Nr: 0111602	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1999 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim of 
service connection for PTSD.  However, the 1999 RO decision 
was not the first time that a claim of service connection for 
a psychiatric disorder had been considered.  In April 1974, 
the RO denied service connection for a nervous condition, and 
that decision became final.  38 C.F.R. § 19.118 (1974).

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


FINDING OF FACT

Evidence received since the April 1974 denial bears directly 
and substantially upon the issue at hand and is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection has been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of his 
experiences in the Republic of Vietnam.  However, the Board 
notes that the current claim of service connection for a 
psychiatric disorder is not the first such claim.  In April 
1974, the RO denied a claim of service connection for a 
nervous condition.  As a result of the previous denial, the 
veteran's current claim of service connection may now be 
considered only if new and material evidence has been 
submitted since the time of the last final decision.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§  3.156, 20.1103 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the April 
1974 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes medical records that, 
for the first time, show a diagnosis of PTSD.  Specifically, 
an October 1998 letter from a VetCenter counselor shows that 
the veteran had been seen for PTSD since September 1998.  
Similarly, at a psychiatric examination in February 1999, the 
veteran was diagnosed with PTSD and the examiner linked the 
PTSD to the veteran's experiences while in the Republic of 
Vietnam.  The Board consequently finds that the newly 
received medical evidence is new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  In other words, the newly 
received evidence bears directly and substantially upon the 
issue at hand, and is neither duplicative nor cumulative.  
The diagnosis of PTSD was not previously shown.  
Consequently, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.


ORDER

The claim of service connection for PTSD is reopened; to this 
extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
However, given the state of the law and evidence as discussed 
below, the Board finds that the underlying claim of service 
connection must be remanded for further evidentiary 
development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran is afforded all the protections of 
the Veterans Claims Assistance Act of 2000, as implemented by 
VA, a remand is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the National Personnel Records Center 
(NPRC), the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) (previously known as the U.S. Army and 
Joint Services Environmental Support Group), and/or the 
National Archives to obtain the documentation that could 
verify the claimed stressors. 

The Board notes that the veteran reported that his PTSD 
stressors were as follows.  Following basic training, from 
March 1968 to April 1968, he was stationed at Fort Stuart, 
Georgia, where he spent two months assisting in the interment 
of servicemen who had died in the Republic of Vietnam.  
During that time, he not only felt guilt and sadness about 
all the young men who had died, but was subject to verbal, 
and sometimes physical, assault by the family and friends of 
the deceased who blamed him and the other servicemen for 
their loved one's death.

Thereafter, from May 1968 to May 1969, he served in the 
Republic of Vietnam as a Quarryman with the 94th Quarry 
Detachment, 36th Engineering Battalion.  Specifically, the 
veteran reported that he arrived in the Republic of Vietnam 
on May 27, 1968, and several days later was flown out to the 
11th Armored Cavalry base at Xuan Loc.  While at Xuan Loc, he 
saw several solders involved in an altercation over racial 
issues and, during that altercation, he saw two soldiers 
stabbed.  He also reported that the base was mortared the 
first night he was there.  Shortly thereafter, he was re-
assigned to the 36th Engineering Battalion, 94th Engineering 
Detachment.  Thereafter, in July 1968, he saw a shooting in 
downtown Vung Tau.  The veteran reported that the shooting 
came about because of a dispute about money.  In March 1969, 
the veteran reported that his base came under mortar or 
rocket fire while he was asleep in his barrack.  During the 
attack, either the explosion of a nearby fuel storage site or 
the explosion from the mortar or rocket itself, caused damage 
to his barracks.  He discovered that the explosion had caused 
a wood splinter to lodge in his left leg.  In addition, while 
the veteran thought nothing of the injury at that time, the 
wound later became infected and required several days of 
hospitalization.  Next, the veteran reported that, while in 
the Republic of Vietnam he was in several convoys that were 
attacked, with the most vivid incident occurring just six 
weeks before his returning home.  On that occasion, he was 
assigned to an M-60 machine-gun and, during the attack, he 
and others returned fire.  The veteran's wife also reported 
that the veteran had told her that, while in the Republic of 
Vietnam, his best friend had been killed. 

The record shows that the RO obtained the veteran's service 
medical records and part of his service personnel records.  
Service personnel records show that the veteran served in the 
Republic of Vietnam from May 1968 to May 1969, that his job 
title was Quarryman, and that while in the Republic of 
Vietnam, he was assigned to the 94th Quarry Detachment.  The 
records also show that he was attached to the 36th 
Engineering Battalion in August 1969 and the 34th Engineering 
Group in January 1969.  In addition, service medical records 
show the veteran's complaints and treatment for a lower left 
leg injury in March 1969 that was variously characterized as 
a wound or an abrasion.  The diagnosis was cellulitis.  
However, none of these records referred to the injury as 
having been caused by a mortar or rocket attack.  (Efforts by 
the RO to obtain treatment records from the evacuation 
hospital where the veteran was treated in March 1969 were 
unsuccessful.)

Interestingly, the veteran supplied the RO with lineage and 
honors reports for the 36th Engineering Battalion.  The 
veteran also supplied the RO with operational reports for the 
53rd General Support Group for November 1968, February 1969, 
March 1969, and May 1969, as well as a transcript of radio 
communications for March 21, 1969.  The operational reports 
show a number of incidents that mirror the veteran's claimed 
stressors, including a fuel storage site being destroyed by 
rocket fire in March 1969.  However, it is not clear from 
these records whether the veteran's unit (i.e., the 94th 
Quarry Detachment), was attached to or co-located with the 
53rd General Support Group at the time of the fuel storage 
site incident.  The Board also finds it troubling that the RO 
neither attempted to verify the location of the 94th Quarry 
Detachment at the time of the above incident nor attempted to 
obtain other records that might be used to verify other of 
the veteran's reported stressors, including the veteran's job 
while at Fort Stuart, Georgia.

Therefore, on remand, the RO must take all reasonable steps 
to obtain and associate with the claims file any pertinent 
records from the above-noted locations.  (In reviewing any 
records obtained, the RO should take note that the Court held 
in Suozzi v. Brown, 10 Vet. App. 307 (1997), that 
corroboration of every detail is not required to satisfy the 
§ 3.304(f) requirement that there be credible supporting 
evidence that the claimed stressors actually occurred.)

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified by the veteran in the 
record and at his personal hearing.  Specifically, the 
veteran's VetCenter counselor reported that the veteran had 
been treated at their facility since February 1998.  Next, 
the Board notes that June 1988 treatment records from a VA 
medical center (VAMC) show that the veteran sought 
psychiatric help at the mental health clinic for adverse 
symptomatology similar to that normally reported by persons 
with PTSD.  Consequently, it does not appear that all the 
records have been obtained.  The RO must therefore take all 
reasonable steps to obtain and associate with the claims file 
any additional records from the above-noted locations.

The appeal is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant records on file with any VAMC and 
VetCenter where the veteran may have 
sought treatment.  In the event any 
attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  The development should also include 
requesting from the veteran another 
statement containing as much detail as 
possible regarding the stressful events 
he experienced during service, including 
the unit of assignment and the names of 
others who were present while at Fort 
Stuart, Georgia as well as the full name, 
unit of assignment, rank, and/or place of 
birth of his best friend who was killed, 
the people he saw stabbed at Xuan Loc, 
and the people he saw shot in Vung Tau.  
Additional details regarding the time, 
date, and place of his left leg injury in 
March 1969 and any other details he has 
regarding the fuel storage site being 
destroyed, including his unit of 
assignment at that time should also be 
requested.

The RO should undertake additional 
development in order to obtain 
verification of the alleged stressors.  
Among other things, the RO should obtain 
from NPRC a complete copy of the 
veteran's service personnel records as 
well as any documents describing his 
duties while at Fort Stuart, Georgia from 
March to April 1968.  The RO should also 
contact the National Archives to obtain 
unit histories and morning reports for 
the veteran's units of assignment in 
Vietnam from May 1968 to May 1969.  The 
RO should also contact USASCRUR to obtain 
any information that might corroborate 
any claimed stressors, including the 
veteran's presence when the fuel storage 
site was destroyed.  Any additional 
development suggested should be 
undertaken including an examination, if 
deemed necessary to address any stressor 
corroborated by the information obtained.  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



